Opinion of the Court
ROBERT E. Quinn, Chief Judge:
Major General Thomas M. Watling-ton, Commanding General of the 8th Infantry Division, Fort Carson, Colorado, promulgated an order requiring overweight personnel of his command to reduce by diet and exercise. The accused, a six-foot three-inch officer, was one of those who came under the provisions of the “fat boy” program. In February 1956, he weighed in on a dispensary scale at three hundred pounds. On the basis of plotting charts prepared by the medical staff, he was required to lose one hundred pounds.1
During March and April the accused reported to the dispensary for weighing and also submitted weight reports. In May he furnished reports as to his weight on the basis of readings on his bathroom scales. On June 28th, the accused had Master Sergeant Kuka prepare a report to the effect that he weighed two hundred and forty-five pounds. The next day, however, his weight was recorded on the dispensary scale as two hundred and eighty-four pounds. As a result, the accused was charged with making a false official statement, in violation of Article 107, Uniform Code of Military Justice, 10 USC § 907 and with conduct unbecoming an officer, in violation of Article 133, Uniform Code of Military Justice, 10 USC § 933, in that he wrongfully directed Master Sergeant Kuka to prepare a false official report.
A general court-martial found the accused guilty as charged and sentenced him to dismissal and total forfeitures. Intermediate appellate authorities affirmed, but the board of review reduced the sentence to a forfeiture of $200 per month for six months. The accused ap*93pealed to this Court and we granted review on several assignments of error.
Originally, the accused was also charged with failing to obey an order. In connection with that charge the parties took the oral deposition of Major J. T. Robinson, who purportedly issued the order. Defense counsel conducted an extensive cross-examination of the witness on the nature of the purported order. Later the charge was dropped, and the other charges were changed to those upon which the accused was brought to trial. At the trial, the prosecution offered Major Robinson’s deposition. Defense counsel objected to the admission of the cross-examination portion of the deposition because it related to an offense not in issue, and was irrelevant to the present charges. The law officer indicated that he was inclined to “rule favorably for the defense” and that he would instruct the court members to disregard the cross-examination as “irrelevant.” Defense counsel insisted that the objectionable matter should be kept entirely from the court-martial. However, his objection was overruled. The entire deposition was admitted in evidence with the following cautionary instruction:
“LO: Gentlemen, I have admitted Prosecution Exhibit 3 in total so that you could understand its connection with the specifications and charges before you now. The reference in the deposition as to other offenses should be totally disregarded by the court. Proceed.”
Major Robinson’s testimony is to the effect that he received a report on June 25, 1956, regarding the accused’s weight. As a result, he telephoned the accused and “advised him that the Colonel would not be satisfied with the report or something to that extent” because it showed his weight as of an earlier date. He “requested” the accused to get weighed, and was informed that a new report would be submitted. A few days later the Major had still not received the supplementary report. He communicated with Lieutenant Smith to have him “contact” the accused “to get the report in.” On cross-examination the witness was searchingly examined on whether the “request” was a “direct order.” At one point he testified as follows: “I don’t think there is any difference between ... an order and a request, as far as that’s concerned. I told him to go over and get weighed. If you want to consider it an order, a direct order or a request, I don’t think it makes any difference.” He also admitted that he testified at the Article 32 investigation (not the one in connection with the instant charges) that he “didn’t feel that the relationship between Captain Shepherd and I was such that 1 had to give him a direct order.”
The Government contends that Major Robinson’s testimony shows the officiality of the alleged report. However, the conversation between the witness and the accused was not the generating force of the weight-reducing program. On the contrary, it had its origin in the program. Be that as it may, the deposition testimony was clearly divisible. In the direct examination the witness described his statement to the accused as a request. The general tenor of the conversation appeared to be a reminder to the accused of his obligations under the weight program. On cross-examination, however, the witness forcibly maintained that in his opinion he had given the accused an order. This testimony might have relevance in a prosecution for violation of the order (United States v Mitchell, 6 USCMA 579, 20 CMR 295), but it shed no light on the truth or falsity of the weight report subsequently submitted by the accused. The law officer therefore was correct in concluding that the cross-examination was “irrelevant.” In essence, it charged the accused with an offense which had been the subject of a formal Article 32 investigation. Except in limited circumstances, evidence of facts of misconduct by an accused other than those charged should not be brought to the court’s attention. It was error to admit into evidence the cross-examination part of the deposition testimony. Error being present, the question is whether the error prejudiced the accused. We will discuss this aspect of the problem later in the opinion.
The second assigned error concerns the law officer’s ruling on a defense ob*94jection to certain cross-examination of the accused by trial counsel. The accused took the stand to testify on his own behalf. In substance, his direct testimony amounts to a claim of honest mistake in his reports, which resulted from an incorrect initial weight record at the dispensary, because the scale did not go over three hundred pounds, and subsequent readings from his own inaccurate bathroom scale. Trial counsel questioned the accused in detail on the discrepancies in his reports. In the middle of his examination he suddenly shifted to another line of attack. The transition and the nature of the attack appear in the following excerpt from the record:
“Q: Didn’t you submit these reports because you didn’t want battalion headquarters to know your true weight ?
“A: There would be no advantage to that as it is necessary to get a certificate of completion of the course from the medics before you can get off the program.
“Q: You weren’t trying to hide your true weight and the fact that you were not reducing according to the prescribed rate?
“A: No. I wouldn’t say that.
“Q: Captain Shepherd, have you ever misappropriated Government parts and had them used in your own private automobile, without paying for them?
“DC: I object, that is not an offense charged here.
“TC: Sir, I am prepared to put questions to the witness and if he denys them, to show that there was an offense involving moral turpitude and it is permissible to impeach the witness.



“Q: Have you ever directed any of your subordinates to take the motor from your car, or your ear down to the Division Maintenance Shop and use Government parts in your motor without paying for them?
“A: Of course not.
“Q: You have not?
“A: Positively not.
“Q: This did not happen about the 1st of June?
“A: I deny that it happened any time.”
After some repetition of the questions and answers regarding the illegal appropriation of Government property, trial counsel returned to his questioning on the validity of the accused’s weight reports. Following the luncheon recess and several “recross-examinations,” trial counsel again injected references to the accused’s appropriation of Government materials. His examination is as follows:
“Q: Did you ever have anybody from the Division Ordnance Shop work on a starting motor for your car during duty hours for which they were not paid, and at which time they used Government parts ?
“A: I had a Bendix spring installed by my company clerk, but no Government parts were used.
“Q: Did you pay the man who worked on it during army time?
“A: I don’t believe he worked on it during army time.
“Q: Do you know if he worked on it during army time?
“A: No.
“TC: No further questions.”
No evidence of actual misconduct was presented. In his final instructions the law officer recalled to the court-martial “that the prosecution insinuated by questions” that the accused was guilty of appropriating Government property. He advised it that there was no evidence of such an offense and he directed the court to “totally disregard the inference to be drawn” from the prosecution’s questions since “it was unfair to the accused and it is illegal for you to draw such an inference.”
An accused who takes the stand to testify, is like any other witness, subject to impeachment by evidence that he previously committed a crime affecting his credibility. In the absence of a conviction the evidence of misconduct can be adduced only by cross-examination. Manual for Courts-Martial, United States, 1951, paragraph 153b; United State v Berthiaume, 5 USCMA 669, 18 CMR 293; see also United States v *95Roark, 8 USCMA 279, 24 CMR 89. Since the accused was apparently not convicted of the purported appropriation of automotive parts, or for misuse of his subordinates, Government appellate counsel contend that trial counsel had no other way but that which he followed to inquire into the matter. On the facts in this ease the argument is wide of the mark.
Military law allows a wider scope of cross-examination as to other offenses than is permitted in many civilian courts. United States v Roark, supra. The possibility of abuse of the more liberal rule emphasizes counsel’s responsibility scrupulously to avoid “innuendoes and insinuations” (United States v Long, 2 USCMA 60, 6 CMR 60), and to predicate his questioning upon the possession of facts which support a genuine conviction that the witness had committed an act involving moral turpitude or affecting his credibility. Counsel must also realize that he is bound by the witness’ denial of wrongdoing, unless he has evidence of an admissibile conviction. United States v Russell, 3 USCMA 696, 14 CMR 114. Here, trial counsel was unaware of, or deliberately disregarded, these strict limitations on his right to impeach the accused. When objection was made to his initial question, it was improper for him to declare before the court members that, if the accused denied the crime, he would “show that there was an offense.” It was also error for him deliberately to go into the matter again after explicit denials by the accused. In our opinion his erroneous actions improperly depicted the accused as “a despicable character” unworthy of belief by the court-martial. United States v Warren, 6 USCMA 419, 429, 20 CMR 135.
Instructions by the law officer to the court-martial to disregard inadmissible evidence and erroneous actions by counsel may, in some situations, effectively eliminate the possibility of prejudice to the accused. United States v Shaughnessey, 8 USCMA 416, 24 CMR 226; United States v Russell, supra. Under other circumstances, a cautionary instruction is insufficient to overcome the adverse impact of the evidence upon the court members. See United States v Patrick, 8 USCMA 212, 24 CMR 22; United States v Warren, supra) page 429. There is no hard and fast rule in any particular case, but the general rule is that an accused must be accorded a fair trial. United States v Richard, 7 USCMA 46, 50, 21 CMR 172. In this case there is not only improper conduct by trial counsel, but also inadmissible evidence that the accused disobeyed the order of a superior officer. The accused’s defense hinged upon whether the court-martial believed his representation that he acted in good faith in preparing the weight reports. Considering a substantially similar situation in the Warren case, supra, page 429, we said: “We are sure that when he [the accused] was tarred with the possible commission of two despicable crimes, his credibility was impaired, the Government’s case was strengthened, and his defense was weakened appreciably.” Cf. United States v Nicholson, 8 USCMA 499, 25 CMR 3.
Other assignments of error relate to the question of command control. As it is unlikely that this issue will arise on a retrial of the case, we need not consider it. The remaining allegations of error turn, to some extent, upon the evidence. Since these issues may be fully inquired into upon a rehearing, it is unnecessary to discuss them further.
The decision of the board of review is reversed. The findings of guilty and the sentence are set aside. A rehearing may be ordered.

A second dispensary chart shows the accused as weighing two hundred and ninety pounds at the initial weighing in.